      Case 1:19-cv-05434-VM-RWL Document 256 Filed 11/15/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 STATE OF NEW YORK et al.,

                               Plaintiffs,


                                       v.
                                                 Case No.: 1:19-cv-5434-VM-RWL

 DEUTSCHE TELEKOM AG et al.,                     ECF Case

                            Defendants.          DEFENDANTS’ NOTICE OF MOTION IN
                                                 LIMINE TO EXCLUDE EVIDENCE
                                                 REGARDING STOCK PRICES




       PLEASE TAKE NOTICE that Defendants, upon the accompanying Memorandum of

Law and Declaration of David J. Fioccola, by and through their undersigned attorneys at

Morrison & Foerster LLP, Wilmer Cutler Pickering Hale and Dorr LLP, Gibson, Dunn &

Crutcher LLP, Skadden, Arps, Slate, Meagher & Flom LLP, Cleary Gottlieb Steen & Hamilton

LLP hereby move this Court, before the Honorable Robert W. Lehrburger, United States

Magistrate Judge for the Southern District of New York, at the Daniel Patrick Moynihan United

States Courthouse, 500 Pearl St., New York, NY 10007, on a date and at a time designated by

the Court, for an order, excluding evidence regarding Dr. Carl Shapiro’s stock price opinion and

any related evidence in this action.
     Case 1:19-cv-05434-VM-RWL Document 256 Filed 11/15/19 Page 2 of 3



Dated: New York, New York
                              MORRISON & FOERSTER LLP
       November 15, 2019
                              BY:     /s/ Grant J. Esposito
                                    Grant J. Esposito
                                    David J. Fioccola
                                    Adam J. Hunt
                                    250 West 55th Street
                                    New York, NY 10019
                                    Tel.: (212) 468-8000
                                    Fax: (212) 468-7900
                                    E-mail: gesposito@mofo.com
                                             dfioccola@mofo.com
                                             adamhunt@mofo.com

                                    David L. Meyer (pro hac vice)
                                    Bradley S. Lui (pro hac vice)
                                    2000 Pennsylvania Avenue, NW,
                                    Suite 6000
                                    Washington, D.C. 20006-1888
                                    Tel.: (202) 887-1500
                                    Fax: (202) 887-0763
                                    E-mail: dmeyer@mofo.com
                                              blui@mofo.com

                                    Counsel for Defendants SoftBank Group
                                    Corp. and Sprint Corporation




                                     2
  Case 1:19-cv-05434-VM-RWL Document 256 Filed 11/15/19 Page 3 of 3



WILMER CUTLER PICKERING HALE                   GIBSON, DUNN & CRUTCHER LLP
    AND DORR LLP                               BY:       /s/ Richard G. Parker
BY:       /s/ Hallie B. Levin                        Richard G. Parker (pro hac vice)
      Hallie B. Levin                                1050 Connecticut Avenue, N.W.
      7 World Trade Center                           Washington, D.C. 20036-5306
      250 Greenwich Street                           Tel.: (202) 955-8503
      New York, NY 10007                             Fax: (202) 530-9518
      Tel.: (212) 295-6710                           E-mail: rparker@gibsondunn.com
      Fax: (212) 230-8888
      E-mail: hallie.levin@wilmerhale.com            Counsel for Defendant Deutsche
                                                     Telekom AG
      Counsel for Defendant T-Mobile US,
      Inc. and Deutsche Telekom AG

SKADDEN, ARPS, SLATE, MEAGHER &                CLEARY GOTTLIEB STEEN & HAMILTON
    FLOM LLP                                   LLP
BY:       /s/ Steven C. Sunshine               BY:      /s/ George S. Cary
      Steven C. Sunshine                             George S. Cary (pro hac vice)
      Julia K. York (pro hac vice)                   David I. Gelfand (pro hac vice)
      1440 New York Avenue NW                        2112 Pennsylvania Ave NW
      Washington, D.C. 20005                         Washington, D.C. 20037
      Tel.: (202) 371-7000                           Tel.: (202) 974-1500
      Fax: (202) 393-5760                            Fax: (202) 974-1999
      E-mail: steve.sunshine@skadden.com             E-mail: gcary@cgsh.com
                julia.york@skadden.com                        dgelfand@cgsh.com

      Karen Hoffman Lent                             Counsel for Defendant T-Mobile US,
      4 Times Square                                 Inc. and Deutsche Telekom AG
      New York, NY 10036
      Tel.: (212) 735-3000
      Fax: (212) 735-2000
      E-mail: karen.lent@skadden.com

      Counsel for Defendant Sprint Corp.




                                           3
